225 Ga. 571 (1969)
170 S.E.2d 236
CLARK
v.
PERRIN et al.
25349.
Supreme Court of Georgia.
Submitted September 8, 1969.
Decided September 29, 1969.
H. William Sams, Jr., for appellant.
Hull, Towill & Norman, Robert N. Willis, Patrick J. Rice, for appellees.
FRANKUM, Justice.
The appeal in this case is from an order of the trial court denying the plaintiff's motion for a summary *572 judgment. A proper certificate of appealability is included in the record. Four grounds of error are enumerated. The record consists of 140 pages of typewritten material. There are no citations contained in the brief of counsel for the appellant of the part or parts of the record showing jurisdiction of this court to entertain the appeal nor are there any citations contained in the brief referring to the parts of the record (no transcript is included) relied upon in support of the errors enumerated or necessary for the consideration thereof. There being a complete failure to comply with the requirements of Rule 16 of the Rules of the Supreme Court, none of the errors enumerated can be passed upon by this court and the judgment appealed from must therefore be affirmed. Hicks v. Maple Valley Corp., 223 Ga. 577 (156 SE2d 904); Wallis v. Maddox, 223 Ga. 626 (157 SE2d 456).
Judgment affirmed. All the Justices concur.